Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Receipt of amendments and arguments filed on February 1st, 2021 is acknowledged. Claims 1-9 are now pending in this application. Rejections and objections not reiterated herein have been withdrawn. The claim amendments have necessitated the new ground of rejection presented in this Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at variable A, does applicant mean that the left side of each group as written is the side bonded to the ring substituted by R3 and R4? The current recitation is unclear.
In claim 1 the recitation “ 
    PNG
    media_image1.png
    22
    275
    media_image1.png
    Greyscale
” does not make sense. When m is zero for Cm then C is absent and so, what happens with (O)? Currently m, n and q do not appear to affect the presence of (O). (O) is a doubly bound m- and when C is absent it’s unclear what happens with (O). Please, revise.
	Claim 3 is indefinite for failing to particularly point out what is included or excluded by the claim language. Claim 3 recites at step (a) a polypeptide of the Reactant 1 Formula is reacted with a benzyl protected L in the presence of a catalyst and a condensing agent to obtain a protecting group-containing intermediate compound 1. However, this subject matter is not contained in claim 3.  The reaction claimed in step (a) is thus unclear. Step (b) of claim 3 doesn’t disclose the intermediate compound 1 and intermediate compound 2; thus, step (b) in unclear. Step (c) of claim 3 doesn’t disclose the intermediate compound 2, and protecting group-containing intermediate compound 3; thus, step (c) of claim 3 is unclear. Step (d) doesn’t disclose the intermediate compound 3; thus, step (d) of claim 3 is unclear. Applicant states that the polypeptide is Reactant 1 as listed in the specification and that the intermediate compounds and benzyl protected L are provided with definitional support in the specification at page 5. In response, the claims must be complete in themselves.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  It is improper for claims to refer to subject matter not contained therein, even if the subject matter is contained in the specification.  MPEP 2173.05(r).

	In claim 5 it’s unclear what is meant by “palladium carbon”. Is it palladium on carbon(Pd/C) ? Please, use the correct term. (Example 8 has support for palladium on carbon).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first  paragraph, because the specification, while being enabling for treating lung cancer, liver cancer and renal cancer and does not reasonably provide enablement for the other general cancers recited in claim 8.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). 
By way of background, three cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
            In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group 
            In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working 
The analysis is as follows:
(1) Breadth of claims.
(a) Scope of the compounds. These are compounds of formula 
    PNG
    media_image2.png
    190
    348
    media_image2.png
    Greyscale
. These compounds resemble Linifanib (ABT-869) precursors. 
            (b) Scope of the diseases covered.  The cancers claimed to be treated in claim 8 are distinctive diseases, which have in common only some loss of controlled cell growth. They are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. (Only a few of the claimed diseases are discussed here to make the point of an insufficient disclosure, it does not mean that the other diseases meet the enablement requirements).
A. Gastric cancer is any cancer of the stomach and can be lymphomas, GISTs, carcinoid tumors, carcinomas, or soft tissue sarcomas. The causes of gastric cancers are unclear. Treatment most often consists on surgical removal and in some instances H. pylori bacterium. Stomach MALT lymphoma is treated with radiation, chemotherapy, surgery, and, in cases where the patient tests positive for H. pylori, it is treated with antibiotics (GastricMALTLymphoma-LymphomaAssociation-2011).
B. There are over 120 different types of primary brain tumors. The most common primary brain tumors are called gliomas, which originate in the glial tissue. There are a number of different types of gliomas, such as astrocytomas (which come in Grade I, Grade II, Grade III, Grade IV and Brain stem gliomas subtypes), ependymomas, oligodendrogliomas, mixed gliomas, and others. Examples of other brain tumors that are not gliomas are meningiomas, pituitary tumors, craniopharyngiomas, germ cell tumors, and many others. See reference “Adult Brain Tumors Treatment”, National Cancer Institute, pages 1-21 (01/24/2013) and “Types of Brain Cancer” at http://www.cancercenter.com/brain-cancer/types-of-brain-cancer.cfm (03/12/2013).
C. There are many types of colorectal cancers. The carcinomas include adenocarcinoma; mucinous adenocarcinoma; signet-ring cell carcinoma; small cell carcinoma; adenosquamous carcinoma; medullary carcinoma; choriocarcinoma; tumor of familial adenomatous polyposis; and undifferentiated carcinoma. The malignant lymphomas include marginal zone B-cell lymphoma of mucosa-associated lymphoid tissue type; mantle cell lymphoma; and many others.  There are also some carcinoid tumors, sarcomas (including  GISTs, angiosarcoma, and Leiomyosarcoma), primary 
D. Breast cancers come in great variety. The most important category of breast cancers is the ductal cancers.  These come in an assortment of types. Presently, these are divided into the following categories: intraductal (in situ); invasive with predominant intraductal component; invasive, NOS; Comedo; Inflammatory (IBC); medullary with lymphocytic infiltrate; mucinous carcinoma (colloid carcinoma); papillary carcinoma; scirrhous; tubular; and other.  Another category is the Lobular breast cancers, which can be in situ, Invasive with predominant in situ component, and Invasive. There is Paget’s disease of the nipple, which can be also with intraductal carcinoma or with invasive ductal carcinoma and many others. See reference “Types of Breast Cancer", published in breastcancer.org (September 30, 2012); page 1.
E. Prostate Cancer is not a single disease or group of very closely related disorders, but ranges over a very wide variety of cancer types. It embraces various adenocarcinomas of the prostate, including prostatic ductal adenocarcinoma, adenocarcinoma with paneth-like cells, clear cell adenocarcinoma, foamy gland adenocarcinoma, adenocarcinoma of Cowper’s glands, and atrophic adenocarcinoma.  It includes a huge variety of  carcinomas, including mucinous carcinomas of the prostate, prostatic carcinoma of xanthomatous type, signet ring cell carcinoma of the prostate, neuroendocrine small cell carcinoma of the prostate, and other  small cell carcinomas of the prostate, adenosquamous and squamous cell carcinomas, basaloid and adenoid cystic carcinoma, sarcomatoid carcinoma of the prostate, lymphoepithelioma-like 
F. Cervical cancers.  There are many different categories and sub-categories of cervical cancers. The majority of cervical cancers are Squamous Cell Carcinomas.  These come in numerous types: large cell nonkeratinizing type; large cell keratinizing type; basaloid; verrucous; warty; papillary; lymphoepithelioma-like; and squamotransitional, Early invasive (microinvasive) squamous cell carcinoma; Squamous intraepithelial neoplasia (including Cervical intraepithelial neoplasia and Squamous cell carcinoma in situ).  There are also a variety of adenocarcinomas, the most important of which are the mucinous adenocarcinoma, which include the endocervical, intestinal, signet-ring cell, minimal deviation, and villoglandular.  There is also endometrioid adenocarcinoma, clear cell adenocarcinoma, serous adenocarcinoma, mesonephric adenocarcinoma, early invasive adenocarcinoma, and adenocarcinoma in situ. In addition, there are neuroendocrine carcinomas, divided into Small Cell, large cell, classical carcinoid and 

(2)  The nature of the invention and predictability in the art:  The nature of the invention is drawn to the use of a Linifanib compound. With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). See also the State of the Art below. 
(3) Direction or Guidance:  The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to treat any of the cancers, which are a substantially varied and may have little or nothing in common. The specification has in vitro testing of some compounds in 54 tumor cell lines. These cell lines include specific prostate cell lines, a specific endometrial adenocarcinoma, specific leukemia cell lines, particular liver cancer cell lines and particular lung cancer cell lines. Cancer cell growth was not inhibited in many of the cell lines tested with the compounds in this application and also by Linifanib, as seen by the IC50s over 5 µM (Tables 1 and 2). Clearly, whatever positive result in this application cannot be said to be applicable for the treatment of other claimed cancers. Additionally, applicants have not asserted, let alone established that their particular test is correlated with the claimed utility. Oncologists don't even expect such tests to be predictors. “Cell lines derived under artificial conditions and propagated for decades are not likely to be realistic, or to provide meaningful targets.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 428.
In the instant case “the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and proposes testing to determine the accuracy of that hypothesis.”  The specification provided only “minimal In re ′318 Patent Infringement Litigation, 92 USPQ2d 1385 (Fed. Cir. 2009),
(4) State of the Prior Art: Specifically, the prior art knows that there never has been one compound capable of treating all cancers or even cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.” “The various types of cancers have different causative agents, involve different cellular mechanisms, and, consequently, differ in treatment protocol.” (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  
Additionally, at the time of filling of the claimed invention the state of the art was that Linifanib was being tested for breast cancer, acute myeloid leukemia, colorectal cancer, non-small cell lung cancer, renal cell cancer and hepatocellular carcinoma, however, it proved active in renal cell cancer, non-small cell lung cancer and hepatocellular carcinoma and had efficacy issues in the other neoplasms (see Aversa et al. (Expert Review of Anticancer Therapy, vol. 15 (6), May 2015; p. 677-687- Abstract provided). This evidences that one of ordinary skill in the art would not consider that 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that “plausible” would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 

(5) Skill of those in the art:  Different types of tumors affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  One skilled in the art knows that the type of cancer determines which therapy (chemo, radio or surgery) the patient will receive. For example, different gastric cancers are treated differently (stomach cancer-Mayoclinic.com-2011). Cancers of the stomach can be lymphomas, GISTs, carcinoid tumors, carcinomas, or soft tissue sarcomas, and for a single agent to be effective against all or even most of these categories would be contrary to what is known in oncology. For example, chemotherapy of brain tumors is especially difficult.  This is 
It is important to note that tumors can need to be treated quite differently even though they are tumors of the same organ. For example, the drugs used most often to treat Wilms tumor, the most common malignant tumor of the kidneys in children, are actinomycin D and vincristine. Such drugs are never used with clear cell renal carcinoma, which is treated, although without much success, with immunotherapy using the cytokines interleukin-2 and interferon-alpha.  
(6) The quantity of experimentation needed:  As noted above, the sum of the entire efforts in the field of cancer research has resulted in treatment methods that are not broadly applicable. Because of all the factors above, specially, factors 3, 4 and 5 and particularly, given that there has never been one single agent capable of treating all the claimed cancers, and more particularly, given that Linifanib doesn’t work for treating several of the claimed cancers, the quantity of experimentation needed is expected to be undue. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Conclusion
Claims 1 and 3-8 are rejected. Claims 2 and 9 are objected to for depending of rejected claims. No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        03/10/2021